Case 15-07459-RLM-13   Doc   Filed 07/12/19   EOD 07/12/19 15:32:37   Pg 1 of 8
Case 15-07459-RLM-13   Doc   Filed 07/12/19   EOD 07/12/19 15:32:37   Pg 2 of 8
Case 15-07459-RLM-13   Doc   Filed 07/12/19   EOD 07/12/19 15:32:37   Pg 3 of 8
Case 15-07459-RLM-13   Doc   Filed 07/12/19   EOD 07/12/19 15:32:37   Pg 4 of 8
Case 15-07459-RLM-13   Doc   Filed 07/12/19   EOD 07/12/19 15:32:37   Pg 5 of 8
Case 15-07459-RLM-13   Doc   Filed 07/12/19   EOD 07/12/19 15:32:37   Pg 6 of 8
 Case 15-07459-RLM-13          Doc        Filed 07/12/19   EOD 07/12/19 15:32:37        Pg 7 of 8




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                            Case No. 15-07459-RLM-13

 Jeffrey Ricks Madtson
                                                   Chapter 13
 Sarah Snead Madtson

 Debtors.                                          Judge Robyn L. Moberly

                                 CERTIFICATE OF SERVICE

I certify that on July 12, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/parties may access this filing through the Court’s system:

          James T Young, Debtors’ Counsel
          james@rubin-levin.net

          John Morgan Hauber, Chapter 13 Trustee
          ecfmail@hauber13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on July 12, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Jeffrey Ricks Madtson, Debtor
          70 Bennington Drive
          Zionsville, IN 46077
Case 15-07459-RLM-13    Doc       Filed 07/12/19   EOD 07/12/19 15:32:37    Pg 8 of 8




    Sarah Snead Madtson, Debtor
    70 Bennington Drive
    Zionsville, IN 46077
                                           Respectfully Submitted,

                                           /s/ Molly Slutsky Simons
                                           Molly Slutsky Simons (OH 0083702)
                                           Sottile & Barile, Attorneys at Law
                                           P.O. Box 476
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
                                           Attorney for Creditor
